DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The remarks on pages 5-6 argue the following:
The Applicant submits that Cimini, alone or in hypothetical combination with all the other cited references, fails to establish a prima facie case of obviousness because the cited reference fail to teach or fairly suggest at least these features recited in amended claim 1.

The Applicant maintains that a person having ordinary skill in the art would not be motivated to modify Cimini to treat the COS via a hydrolysis process rather than combustion. In response to the arguments submitted in the response to the Non-Final Office Action mailed September 30, 2021, the Examiner indicated that independent claim 1 did not require water or COS in the components entering the reactor to limit the claim to a hydrolysis process. See, e.g., Final Office Action, page 5. As set forth above, amended independent claim 1 recites “a hydrolysis process, comprising ... contacting the gas stream with the catalyst composition in the presence of water and hydrogen.” (Emphasis added.) In contrast, Cimini discloses a water gas shift analog process that reacts H2S and CO to produce H2 and COS. See, e.g., Cimini, col. 5, lines 55-60, col. 6, lines 11-24, and col. 7, lines 23-33. To the extent Cimini discloses a hydrolysis process, the hydrolysis is of sulfur trioxide (SO3) to form sulfuric acid. See, e.g., id. at col. 8, lines 19-23. The Applicant maintains that modifying Cimini to treat the COS produced by the water gas shift analog reaction via hydrolysis (or in the presence of water) rather than complete combustion would change the manner of operation of Cimini, which is to combust COS to generate CO2 and SO2 and not HdS as is generated in hydrolysis of COS. See, e.g., id. at col. 8, lines 18-52.

	The remarks are respectfully contended for the following reasons.  First, the claims have been significantly modified and amended so that features not previously considered in the last action were brought into the claim set.  The remarks above are based on these new claim amendments and they would require new search and consideration.

Next, the remarks argue the following:
In addition, Cimini is silent regarding operating a reaction zone “at reaction conditions comprising a reactor inlet temperature of less than 250 C,” as recited in claim 1. Moreover, the Examiner acknowledged that Cimini is silent regarding amounts of Co and Mo used in the catalyst material. The Applicant also submits that Cimini fails to teach or fairly suggest the bimodal pore structure of the catalyst, the pore volume, and the pore diameter recited in claim 1.

	As mentioned earlier, this feature is newly added and therefore requires new considerations.

	The remarks then argue on pages 6-7, the following:

Regarding the hypothetical combination of Cimini with Yang, Srinivas, and Angelini, none of these references disclose contacting a gas stream having sulfur compounds (e.g., COS) with a catalyst composition in the presence of water in which the catalyst has a bimodal pore structure, pore volume, and pore diameter recited in claim 1. For example, the Examiner merely relied on Yang for disclosing that pseudoboehmite is transformed into an active alumina such as y-alumina. However, while Yang discloses that the y-alumina may have catalytically active metals, Yang fails to teach or fairly suggest a “catalyst composition comprises ... gamma-alumina, at least 7.5 wt.% molybdenum, and at least 2.75 wt.% cobalt, and wherein each wt.% is based on the total weight of the catalyst composition and the metal as an oxide regardless of its actual form, wherein the catalyst composition has a bimodal pore structure such that less than 6 percent of the total pore volume of the catalyst composition is contained within pores having a pore diameter greater than 10,000 A, wherein the bimodal pore structure of the catalyst composition is further characterized such that greater than 15 % and less than 60 % of the total pore volume of the catalyst composition is contained within pores having a pore diameter in the range of from 50 A to 150 A, wherein the bimodal pore structure of the catalyst composition is further characterized such that greater than 10 % and less than 50 % of the total pore volume of the catalyst composition is contained within pores having a pore diameter in the range of from 1000 A to 10,000 A, and wherein the reaction zone is operated at reaction conditions comprising a reactor inlet temperature of less than 250 C,” as recited in claim 1.

	The remarks above are respectfully contended.  As to the Yang reference, Yang was introduced to teach that gamma alumina can be made and is known to be made, from pseudo-boehmite.  As to the amount of molybdenum and cobalt, these are taught by Cimini, who describes their presence in the catalyst and Srinivas, who describes how much of each to add.
The rest of the arguments argue for features that have been newly added after the mailing of the last office action.

	Next, the remarks on page 7 argue the following:
Srinivas relates to selective oxidation of H2S to generate SO2, and not to a hydrolysis process that includes “contacting the gas stream with the catalyst composition in the presence of water and hydrogen, wherein the catalyst composition comprises ... gamma-alumina, at least 7.5 wt.% molybdenum, and at least 2.75 wt.% cobalt, and wherein each wt.% is based on the total weight of the catalyst composition and the metal as an oxide regardless of its actual form.” Additionally, Srinivas does not disclose “wherein the catalyst composition has a bimodal pore structure such that less than 6 percent of the total pore volume of the catalyst composition is contained within pores having a pore diameter greater than 10,000 A, wherein the bimodal pore structure of the catalyst composition is further characterized such that greater than 15 % and less than 60 % of the total pore volume of the catalyst composition is contained within pores having a pore diameter in the range of from 50 A to 150 A, wherein the bimodal pore structure of the catalyst composition is further characterized such that greater than 10 % and less than 50 % of the total pore volume of the catalyst composition is contained within pores having a pore diameter in the range of from 1000 A to 10,000 A, and wherein the reaction zone is operated at reaction conditions comprising a reactor inlet temperature of less than 250 C,” as recited in claim 1.

	The remarks are respectfully contended.  Cimini describes a process of processing H2S and CO (see last action), which is in-line with the use of Srinivas’ catalyst. The features argued above are newly amended, particularly with regard to the catalysts’ use since the claims now add the required presence of water and hydrogen.

	Next, the remarks argue on page 7, the following:

To the extent Angelini discloses hydrolysis of COS and CS, the catalyst is a titania based catalyst and not “gamma alumina.” (Emphasis added.) See, e.g., Angelini, paragraph 9. Angelini discloses that process gas from a Claus section is fed to a hydrogenation reactor to convert sulfur compounds to H2S using a Co and Mo reduction catalyst having both hydrogenation and hydrolysis functions. See, e.g., id. at paragraph 10. However, Angelini is silent with respect to the reduction catalyst having “gamma-alumina, at least 7.5 wt.% molybdenum, and at least 2.75 wt.% cobalt, and wherein each wt.% is based on the total weight of the catalyst composition and the metal as an oxide regardless of its actual form.” Additionally, Srinivas does not disclose “wherein the catalyst composition has a bimodal pore structure such that less than 6 percent of the total pore volume of the catalyst composition is contained within pores having a pore diameter greater than 10,000 A, wherein the bimodal pore structure of the catalyst composition is further characterized such that greater than 15 % and less than 60 % of the total pore volume of the catalyst composition is contained within pores having a pore diameter in the range of from 50 A to 150 A, wherein the bimodal pore structure of the catalyst composition is further characterized such that greater than 10 % and less than 50 % of the total pore volume of the catalyst composition is contained within pores having a pore diameter in the range of from 1000 A to 10,000 A, and wherein the reaction zone is operated at reaction conditions comprising a reactor inlet temperature of less than 250 C,” as recited in claim 1.

	These remarks are respectfully contended as well.  Angelini was relied upon to show that a gas stream entering the same process is known to also include one of the sulfur-compounds claimed.  The other features described all go towards newly added features not previously seen or considered in the last office action.

	The remarks argue on pg. 8, the following:
Furthermore, the Applicant notes that, along with a high level or concentration of Co and Mo metals, the catalyst recited in independent claim 1 has a particular pore structure that contributes to its enhanced properties. See, e.g., Application, page 6, lines 8-9 and page 8, lines 14-15. It has been surprisingly found that the catalyst composition recited in independent claim 1 has certain unique catalytic properties when used in the treatment of Claus unit tail gas streams that allows for the operation of a hydrolysis reactor at low temperature conditions (e.g., less than 250 °C) than required for hydrolysis reactors that utilize convention catalysts at temperatures from 250-350 °C. The recited catalyst composition provides for a high conversion of sulfur compounds such as COS even at the lower reactor temperature conditions, as shown in FIG. 1. See, e.g., id. at page 10, lines 23-27 and FIG. 1.

	The remarks are noted. The pore structure of the catalyst is a newly added features to the claims and therefore not previously considered.
	Applicant can submit these claims for consideration using one of the pathways available.
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 18, 2022